Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closets prior art documents are Shakouri Moghadam (US 8,783,265), Gebara (US 2017/0172203), Aladin (US 2019/0037914), Bavar (US 2019/0261680) and Amy Deluxe (GlasSi Globe set).
Although Shakouri Moghadam teaches a water-pipe bowl having an outer spherical shell and charcoal tray, Shakouri Moghadam teaches that the charcoal tray is located within the outer spherical shell and Shakouri Moghadam does not teach or suggest a roller ball constituted by two hemispheres.
Although Gebara teaches a water-pipe bowl having an outer spherical shell and charcoal tray thereon, Gebara does not teach or suggest a roller ball constituted by two hemispheres.
Although Aladin teaches a water-pipe bowl having an outer spherical shell and charcoal tray thereon, Aladin does not teach or suggest a roller ball constituted by two hemispheres.
Although Bavar teaches a water-pipe bowl having an outer shell and one hemisphere inserted therein, Bavar teaches that the charcoal tray is located within the outer shell and Bavar does not teach or suggest a roller ball constituted by two hemispheres.
Although Amy Deluxe teaches a water-pipe bowl having an outer shell and one hemisphere inserted therein, Amy deluxe teaches that the charcoal tray is located within the outer shell and Amy Deluxe does not teach or suggest a roller ball constituted by two hemispheres.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741